DETAILED ACTION
This communication is responsive to Application No. #17/157585 filed on January 25, 2021. Claims 1-20 are subject to examination.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 3-5, 9-12, 22-24, and 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 3-5 and 22-24, none of the art cited discloses the determination that “the first RSRP value and the second RSRP value are both greater than an RSRP threshold, and a difference between a maximum timing and a minimum timing of the first synchronization signal and the second synchronization signal is less than a timing threshold”, and that “the RSRP threshold, the timing threshold, or both, are based at least in part on a quantity of synchronization signals received at the UE, a quantity of transceiver nodes at the UE”.

Regarding claims 9-12 and 28-30, none of the art cited discloses determining “a duration that the one or more source UEs will be within a threshold distance of the UE” based on a “set of location parameters” indicated by a received signaling, and determining “priority” for the two transceivers based on the determined “duration”; and “determining that the one or more source UEs will be within a first threshold distance of the first transceiver node for a first time period and that the one or more source UEs will be within a second threshold distance of the second transceiver node for a second time period”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4, 7, 23 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 4, 7, 23 and 26, the claims recite the limitation, “receiving control signaling indicating …” (Emphasis added).  It is unclear if this “control signaling” is intended to be different from the control signaling previously recited in the respective independent claims.  For purposes of examination, the Examiner has interpreted the limitation to read, “receiving the control signaling indicating …” (Emphasis added).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-8, 19-21, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable Tsai et.al. (US Patent Application Publication, 20170331620, hereinafter, “Tsai”) in view of Xue et.al. (US Patent Application Publication, 20170142703, hereinafter, “Xue”).
Regarding claim 1, Tsai teaches:
A method for wireless communications at a user equipment (UE), comprising (Tsai: Refer to FIG. 1, FIG. 2, and FIG. 3, the wireless communication device 2 receives multiple synchronization signals X1-Xn.  Figs. 1, 2, 3 and ¶ [0023]): 
a rule for selecting between a first synchronization signal received at a first transceiver node of the UE and a second synchronization signal received at a second transceiver node of the UE (Tsai: The signal transceiver 210 [transceiver nodes] is configured to receive at least one synchronization signal X1-Xn [i.e., multiple synchronization signals] ... The processor 200 is coupled to the signal transceiver 210. The processor 200 is configured to perform the following operations: if determining that a signal power of at least one of the synchronization signals X1-Xn is greater than or equal to a signal power threshold Pt ... [i.e., rule].  Figs. 1, 2, 3 and ¶ [0022]); 
selecting, from the first synchronization signal and the second synchronization signal based at least in part on the rule, a synchronization signal for deriving a timing at the UE (Tsai: if determining that a signal power of at least one of the synchronization signals X1-Xn is greater than or equal to a signal power threshold Pt [i.e., based on the rule], selecting one of the synchronization signals X1-Xn as a reference synchronization signal Xs according to a priority rule, and synchronizing the local timing to the reference synchronization signal Xs.  Figs. 1, 2, 3 and ¶ [0022]); and
forwarding the selected synchronization signal to one or more other UEs based at least in part on the selecting (Tsai: if determining that the reference synchronization signal Xs meets a forwarding criterion, forwarding the reference synchronization signal Xs by the signal transceiver 210 [see other interconnecting UEs in Fig. 1].  Figs. 1, 2, 3 and ¶ [0022]).
Although Tsai teaches a wireless device receiving multiple synchronization signals and determining if the received signal power at least meeting a power threshold, and selecting one synchronization signal base on a priority rule,  Tsai does not explicitly teach:
receiving control signaling indicating a rule. 
However, in the same field of endeavor, Xue teaches:
receiving control signaling indicating a rule (Xue: the UE including: a controller that controls to receive a message including pre-configuration information ... whether the UE is inside network coverage and whether a reference signal received power (RSRP) of a received synchronization signal is less than a threshold value [i.e., rule] included in the pre-configuration information.  ¶ [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tsai to include the features as taught by Xue above in order to enable ProSe discovery in an out-of-coverage scenario and a partial coverage scenario. (Xue, ¶ [0023]).

Regarding claim 2, Tsai-Xue discloses on the features with respect to claim 1 as outlined above.
Tsai further teaches:
wherein the rule indicates signal quality comparison metrics for selecting the synchronization signal from the first synchronization signal and the second synchronization signal Tsai: if determining that a signal power of at least one of the synchronization signals X1-Xn is greater than or equal to a signal power threshold Pt [i.e., based on the rule], selecting one of the synchronization signals X1-Xn as a reference synchronization signal Xs according to a priority rule ...  Figs. 1, 2, 3 and ¶ [0022]).
The rationale and motivation for adding this teaching of YYY is the same as the rationale and motivation for Claim 1.  

Regarding claim 6, Tsai-Xue discloses on the features with respect to claim 1 as outlined above.
Tsai further teaches:
measuring a first reference signal received power (RSRP) value associated with the first synchronization signal and a second RSRP value associated with the second synchronization signal (Tsai: The wireless communication device 2 may calculate the reference signal received power (RSRP) or the sidelink reference signal received power (S-RSRP) to determine whether or not the signal power of the received synchronization signal X1-Xn is strong enough.  ¶ [0023]); 
identifying a first priority of the first transceiver node and a second priority of the second transceiver node (Tsai: In one embodiment, the priority rule includes: based on the signal power of the synchronization signal, sorting the signal power in a descending order, and assigning a higher priority order to a synchronization signal having the larger signal power than to a synchronization signal having the smaller signal power.  ¶ [0035]); 
determining that the first RSRP value is greater than the second RSRP value at the first transceiver node and the second RSRP value is greater than the first RSRP value at the second transceiver node, the first RSRP value and the second RSRP value are greater than an RSRP threshold (Tsai: The wireless communication device 2 may calculate the reference signal received power (RSRP) or the sidelink reference signal received power (S-RSRP) to determine whether or not the signal power of the received synchronization signal X1-Xn is strong enough [i.e., threshold per ¶ [0022]:  if determining that a signal power of at least one of the synchronization signals X1-Xn is greater than or equal to a signal power threshold Pt]. ¶ [0023]), and the first priority is greater than the second priority (Tsai: prioritize a signal with larger signal power.  ¶ [0035]); and
selecting the first synchronization signal based at least in part on the determining (Tsai: select a synchronization signal having the highest priority and/or the largest signal power according to the priority rule.  ¶ [0037]).

Regarding claim 7, Tsai-Xue discloses on the features with respect to claim 6 as outlined above.
Xue further teaches:
receiving control signaling indicating the RSRP threshold Xue: the UE including: a controller that controls to receive a message including pre-configuration information ... whether the UE is inside network coverage and whether a reference signal received power (RSRP) of a received synchronization signal is less than a threshold value [i.e., rule] included in the pre-configuration information.  ¶ [0028]).
The rationale and motivation for adding this teaching of Xue is the same as the rationale and motivation for Claim 1.  

Regarding claim 8, Tsai-Xue discloses on the features with respect to claim 7 as outlined above.
Tsai further teaches:
wherein the RSRP threshold is determined based at least in part on a quantity of synchronization signals received at the UE (Tsai: The signal transceiver 210 is configured to receive at least one synchronization signal X1-Xn ... The processor 200 is coupled to the signal transceiver 210. The processor 200 is configured to perform the following operations: if determining that a signal power of at least one of the synchronization signals X1-Xn is greater than or equal to a signal power threshold Pt.  Figs. 1, 2, 3 and ¶ [0022]).

Regarding claim 19, Tsai-Xue discloses on the features with respect to claim 1 as outlined above.
Tsai further teaches:
wherein the UE is a vehicle UE (Tsai: The wireless communication device 2 may be ... a car capable of performing wireless communication as shown in FIG. 1. The application of D2D technology on the car related communication may also be referred as Vehicle-to-Vehicle (V2V) technology.  Fig. 1 and ¶ [0017]).

Regarding claim 20, Tsai teaches:
An apparatus for wireless communications at a user equipment (UE) (Tsai: Refer to FIG. 1, FIG. 2, and FIG. 3, the wireless communication device 2 receives multiple synchronization signals X1-Xn.  Figs. 1, 2, 3 and ¶ [0023]), comprising: 
a processor (Tsai: processor 200.  Fig. 3 and ¶ [0022]); 
memory coupled with the processor (Tsai: The wireless communication device 2.  Fig. 3 and ¶ [0022]); and
instructions stored in the memory and executable by the processor to cause the apparatus to (Tsai: The processor 200 is configured to perform the following operations ...  Fig. 3 and ¶ [0022]): 
a rule for selecting between a first synchronization signal received at a first transceiver node of the UE and a second synchronization signal received at a second transceiver node of the UE (Tsai: The signal transceiver 210 [transceiver nodes] is configured to receive at least one synchronization signal X1- Xn [i.e., multiple synchronization signals] ... The processor 200 is coupled to the signal transceiver 210. The processor 200 is configured to perform the following operations: if determining that a signal power of at least one of the synchronization signals X1-Xn is greater than or equal to a signal power threshold Pt ... [i.e., rule].  Figs. 1, 2, 3 and ¶ [0022]);
select, from the first synchronization signal and the second synchronization signal based at least in part on the rule, a synchronization signal for deriving a timing at the UE (Tsai: if determining that a signal power of at least one of the synchronization signals X1-Xn is greater than or equal to a signal power threshold Pt [i.e., based on the rule], selecting one of the synchronization signals X1-Xn as a reference synchronization signal Xs according to a priority rule, and synchronizing the local timing to the reference synchronization signal Xs.  Figs. 1, 2, 3 and ¶ [0022]); and
forward the selected synchronization signal to one or more other UEs based at least in part on the selecting (Tsai: if determining that the reference synchronization signal Xs meets a forwarding criterion, forwarding the reference synchronization signal Xs by the signal transceiver 210 [see other interconnecting UEs in Fig. 1].  Figs. 1, 2, 3 and ¶ [0022]).
Although Tsai teaches a wireless device receiving multiple synchronization signals and determining if the received signal power at least meeting a power threshold, and selecting one synchronization signal base on a priority rule,  Tsai does not explicitly teach:
receive control signaling indicating a rule. 
However, in the same field of endeavor, Xue teaches:
receive control signaling indicating a rule (Xue: the UE including: a controller that controls to receive a message including pre-configuration information ... whether the UE is inside network coverage and whether a reference signal received power (RSRP) of a received synchronization signal is less than a threshold value [i.e., rule] included in the pre-configuration information.  ¶ [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tsai to include the features as taught by Xue above in order to enable ProSe discovery in an out-of-coverage scenario and a partial coverage scenario. (Xue, ¶ [0023]).

Regarding claim 21, Tsai-Xue discloses on the features with respect to claim 20 as outlined above.
Tsai further teaches:
wherein the rule indicates signal quality comparison metrics for selecting the synchronization signal from the first synchronization signal and the second synchronization signal Tsai: if determining that a signal power of at least one of the synchronization signals X1-Xn is greater than or equal to a signal power threshold Pt [i.e., based on the rule], selecting one of the synchronization signals X1-Xn as a reference synchronization signal Xs according to a priority rule ...  Figs. 1, 2, 3 and ¶ [0022]).

Regarding claim 25, Tsai-Xue discloses on the features with respect to claim 20 as outlined above.
Tsai further teaches:
measure a first reference signal received power (RSRP) value associated with the first synchronization signal and a second RSRP value associated with the second synchronization signal (Tsai: The wireless communication device 2 may calculate the reference signal received power (RSRP) or the sidelink reference signal received power (S-RSRP) to determine whether or not the signal power of the received synchronization signal X1-Xn is strong enough.  ¶ [0023]);
identify a first priority of the first transceiver node and a second priority of the second transceiver node (Tsai: In one embodiment, the priority rule includes: based on the signal power of the synchronization signal, sorting the signal power in a descending order, and assigning a higher priority order to a synchronization signal having the larger signal power than to a synchronization signal having the smaller signal power.  ¶ [0035]);
determine that the first RSRP value is greater than the second RSRP value at the first transceiver node and the second RSRP value is greater than the first RSRP value at the second transceiver node, the first RSRP value and the second RSRP value are greater than an RSRP threshold (Tsai: The wireless communication device 2 may calculate the reference signal received power (RSRP) or the sidelink reference signal received power (S-RSRP) to determine whether or not the signal power of the received synchronization signal X1-Xn is strong enough [i.e., threshold per ¶ [0022]:  if determining that a signal power of at least one of the synchronization signals X1-Xn is greater than or equal to a signal power threshold Pt]. ¶ [0023]), and the first priority is greater than the second priority (Tsai: prioritize a signal with larger signal power.  ¶ [0035]); and
select the first synchronization signal based at least in part on the determining (Tsai: select a synchronization signal having the highest priority and/or the largest signal power according to the priority rule.  ¶ [0037]).

Regarding claim 26, Tsai-Xue discloses on the features with respect to claim 25 as outlined above.
Xue further teaches:
receive control signaling indicating the RSRP threshold Xue: the UE including: a controller that controls to receive a message including pre-configuration information ... whether the UE is inside network coverage and whether a reference signal received power (RSRP) of a received synchronization signal is less than a threshold value [i.e., rule] included in the pre-configuration information.  ¶ [0028]).
The rationale and motivation for adding this teaching of Xue is the same as the rationale and motivation for Claim 20.  

Regarding claim 27, Tsai-Xue discloses on the features with respect to claim 26 as outlined above.
Tsai further teaches:
wherein the RSRP threshold is determined based at least in part on a quantity of synchronization signals received at the UE (Tsai: The signal transceiver 210 is configured to receive at least one synchronization signal X1-Xn ... The processor 200 is coupled to the signal transceiver 210. The processor 200 is configured to perform the following operations: if determining that a signal power of at least one of the synchronization signals X1-Xn is greater than or equal to a signal power threshold Pt.  Figs. 1, 2, 3 and ¶ [0022]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable Tsai-Xue in view of Khoryaev et.al. (US Patent Application Publication, 20210176723, hereinafter, “Khoryaev”).
Regarding claim 13, Tsai-Xue discloses on the features with respect to claim 1 as outlined above.
Tsai-Xue does not explicitly teach:
determining a highest reference signal received power (RSRP) value of a first RSRP value associated with the first synchronization signal at the first transceiver node and the second transceiver node and a second RSRP value associated with the second synchronization signal at the first transceiver node and the second transceiver node; and
selecting the synchronization signal based at least in part on the synchronization signal having the highest RSRP value. 
However, in the same field of endeavor, Khoryaev teaches:
determining a highest reference signal received power (RSRP) value of a first RSRP value associated with the first synchronization signal at the first transceiver node and the second transceiver node and a second RSRP value associated with the second synchronization signal at the first transceiver node and the second transceiver node (Khoryaev: if the UE 102 detects an LTE synchronization signal and an NR synchronization signal, the UE 102 may select ... the detected synchronization signal for which a corresponding signal quality measurement is highest. In a non-limiting example, the signal quality measurement may be a reference signal received power (RSRP).  Fig. 4 and ¶ [0045]); and
selecting the synchronization signal based at least in part on the synchronization signal having the highest RSRP value (Khoryaev: A tie-breaking rule may be based on corresponding signal quality measurements. For instance, if RSRP is used, a signal with a higher RSRP may be selected over another signal with a lower RSRP [i.e., RSRP determination for each synchronization signal is implied].  Fig. 4 and ¶ [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tsai-Xue to include the features as taught by Khoryaev above in order to provide synchronization for sidelink communication based on prioritization of synchronization signals. (Khoryaev, ¶ [0002]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable Tsai-Xue in view of Park et.al. (US Patent Application Publication, 20190132778, hereinafter, “Park”).
Regarding claim 14, Tsai-Xue discloses on the features with respect to claim 1 as outlined above.
Tsai-Xue does not explicitly teach:
determining a first combined reference signal received power (RSRP) value for the first synchronization signal at the first transceiver node and the second transceiver node and a second combined RSRP value for the second synchronization signal at the first transceiver node and the second transceiver node; and
selecting the synchronization signal based at least in part on the synchronization signal having a highest combined RSRP value of the first combined RSRP value and the second combined RSRP value. 
However, in the same field of endeavor, Park teaches:
determining a first combined reference signal received power (RSRP) value for the first synchronization signal at the first transceiver node and the second transceiver node and a second combined RSRP value for the second synchronization signal at the first transceiver node and the second transceiver node (Park: In an example, the second base station may initiate a handover of a wireless device from the one or more second beams to the one or more first beams at least based on ... a measurement report ... The measurement report ... may comprise a combined reference signal received power for one or more beams (e.g. an average RSRP for one or more beams, ...) [per Fig. 15, combined RSRP for beams Beam5 and Beam6 is better than that of beams Beam2 and Beam3].  Fig. 15 and ¶ [0165]); and
selecting the synchronization signal based at least in part on the synchronization signal having a highest combined RSRP value of the first combined RSRP value and the second combined RSRP value (Park: In an example, the second base station may initiate a handover [equivalent to selecting a synch signal with highest combined RSRP] of a wireless device from the one or more second beams to the one or more first beams.  Fig. 15 and ¶ [0165]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tsai-Xue to include the features as taught by Park above in order to facilitate a wireless device handover. (Park, ¶ [0165]).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable Tsai-Xue in view of Ko (WIPO (PCT) Patent Application Publication, WO2021080372A1, hereinafter, “Ko”).
Regarding claim 15, Tsai-Xue discloses on the features with respect to claim 1 as outlined above.
Tsai-Xue does not explicitly teach:
determining a highest minimum reference signal received power (RSRP) value from a first minimum RSRP value associated with the first synchronization signal and a second minimum RSRP value associated with the second synchronization signal; and
selecting the synchronization signal based at least in part on the synchronization signal having the highest minimum RSRP value. 
However, in the same field of endeavor, Ko teaches:
determining a highest minimum reference signal received power (RSRP) value from a first minimum RSRP value associated with the first synchronization signal and a second minimum RSRP value associated with the second synchronization signal (Ko: among a plurality of synchronization sources from which the synchronization signal is received and the synchronization source currently selected as the reference synchronization, the RSRP difference value related to the synchronization source between any two synchronization sources is a preset first threshold [i.e., meeting minimum RSRP value] ... ¶ [0137]); and
selecting the synchronization signal based at least in part on the synchronization signal having the highest minimum RSRP value (Ko: ... The synchronization source may be selected based on RSRP for synchronization sources greater than or equal to the value. ¶ [0137]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tsai-Xue to include the features as taught by Ko above in order to efficiently perform sidelink communication. (Ko, ¶ [0016]).

Regarding claim 16, Tsai-Xue discloses on the features with respect to claim 1 as outlined above.
Tsai-Xue does not explicitly teach:
determining a minimum reference signal received power (RSRP) variation between a first RSRP variation and a second RSRP variation, wherein the first RSRP variation is based at least in part on a difference between a first RSRP value associated with the first synchronization signal at the first transceiver node and a second RSRP value associated with the first synchronization signal at the second transceiver node and the second RSRP variation is based at least in part on a difference between a third RSRP value associated with the second synchronization signal at the first transceiver node and a fourth RSRP value associated with the second synchronization signal at the second transceiver node; and
selecting the synchronization signal based at least in part on the synchronization signal having the minimum RSRP variation. 
However, in the same field of endeavor, Ko teaches:
determining a minimum reference signal received power (RSRP) variation between a first RSRP variation and a second RSRP variation, wherein the first RSRP variation is based at least in part on a difference between a first RSRP value associated with the first synchronization signal at the first transceiver node and a second RSRP value associated with the first synchronization signal at the second transceiver node and the second RSRP variation is based at least in part on a difference between a third RSRP value associated with the second synchronization signal at the first transceiver node and a fourth RSRP value associated with the second synchronization signal at the second transceiver node (Ko: when the RSRP difference value [i.e., variation] between the plurality of synchronization sources is greater than or equal to a preset threshold ... ¶ [0135]); and
selecting the synchronization signal based at least in part on the synchronization signal having the minimum RSRP variation (Ko: the UE may apply a method of selecting a synchronization source based on the SL-SSID. ¶ [0135]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tsai-Xue to include the features as taught by Ko above in order to efficiently perform sidelink communication. (Ko, ¶ [0016]).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable Tsai-Xue in view of Chen et.al. (US Patent Application Publication, 20130016692, hereinafter, “Chen”).
Regarding claim 17, Tsai-Xue discloses on the features with respect to claim 1 as outlined above.
Tsai-Xue does not explicitly teach:
transmitting the selected synchronization signal to the one or more other UEs using the first transceiver node and the second transceiver node. 
However, in the same field of endeavor, Chen teaches:
transmitting the selected synchronization signal to the one or more other UEs using the first transceiver node and the second transceiver node (Chen: The algorithm may include, for example, synchronizing with a system signal, determining a subframe index of subframes transmitted on a common carrier based on a synchronization signal ... the apparatus 1600 may include multiple transceivers or transmitter/receiver pairs, which may be used to transmit and receive on different carriers.  Fig. 16 and ¶ [0115, 0117]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tsai-Xue to include the features as taught by Chen above in order to transmit and receive on different carriers. (Chen, ¶ [0117]).

Regarding claim 18, Tsai-Xue discloses on the features with respect to claim 1 as outlined above.
Tsai-Xue does not explicitly teach:
wherein the first transceiver node and the second transceiver node comprise one or more transmitter and receiver components. 
However, in the same field of endeavor, Chen teaches:
wherein the first transceiver node and the second transceiver node comprise one or more transmitter and receiver components (Chen: the apparatus 1600 may include multiple transceivers or transmitter/receiver pairs, which may be used to transmit and receive on different carriers.  Fig. 16 and ¶ [0117]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tsai-Xue to include the features as taught by Chen above in order to transmit and receive on different carriers. (Chen, ¶ [0117]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.H.N./Examiner, Art Unit 2416

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416